
	
		II
		110th CONGRESS
		2d Session
		S. 2661
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2008
			Ms. Snowe (for herself,
			 Mr. Nelson of Florida, and
			 Mr. Stevens) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To prohibit the collection of identifying information of
		  individuals by false, fraudulent, or deceptive means through the Internet, a
		  practice known as phishing, to provide the Federal Trade
		  Commission the necessary authority to enforce such prohibition, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Anti-Phishing Consumer
			 Protection Act of 2008 or the APCPA.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Phishing; related deceptive practices.
					Sec. 4. Civil actions by certain aggrieved parties.
					Sec. 5. Federal trade commission and other agency
				enforcement.
					Sec. 6. Penalties for fraud and related activity in connection
				with manipulation of e-mail and website information.
					Sec. 7. Effect on other laws.
					Sec. 8. Separability.
					Sec. 9. Definitions.
					Sec. 10. Effective date.
				
			2.FindingsCongress finds the following:
			(1)Phishing is a
			 method of online identity theft that takes the form of fraudulent e-mails or
			 fake websites in order to deceive the recipient into giving personal or
			 financial account information.
			(2)Phishing e-mails
			 are becoming more sophisticated by having malicious spyware attachments that
			 once opened covertly record the keystrokes and passwords of computer users, or
			 install malware software.
			(3)Approximately
			 59,000,000 phishing e-mails are sent a day, and as many as 10,000,000 fake
			 messages are opened per day by recipients.
			(4)According to
			 Gartner, Inc., between August 2006 and August 2007, roughly 3,500,000 United
			 States computer users were victims of phishing scams, and suffered losses
			 totaling $3,200,000,000.
			(5)The Anti-Phishing
			 Working Group found that in November 2007, there were over 28,000 unique
			 phishing reports received, which is an 8 percent increase from the year
			 before.
			(6)The United States
			 is consistently 1 of the top 3 countries that host the most phishing websites.
			 In November 2007, the United States hosted approximately 24 percent of phishing
			 websites.
			(7)A form of
			 phishing known as Spear Phishing targets companies and
			 government agencies to gain unauthorized access to their computer systems in
			 order to steal financial information, trade secrets, or even top secret
			 military information.
			(8)Both the Internal
			 Revenue Service and the Federal Trade Commission have alerted taxpayers and
			 consumers about phishing scams in which e-mails purporting to come from these
			 agencies have—
				(A)been sent to
			 fraudulently solicit information from recipients; or
				(B)contained spyware
			 attachments.
				(9)Phishing
			 operators utilize deceptive domain names for their schemes. They routinely
			 register domain names that mimic the addresses of well-known online merchants,
			 and then set up websites that can fool consumers into releasing personal and
			 financial information.
			(10)Phishing and
			 other forms of identity theft continue to have a detrimental effect on
			 e-commerce by eroding consumers' confidence in online transactions. According
			 to a 2007 Javelin Strategy & Research study, 80 percent of Internet users
			 are concerned about being victims of online identity theft.
			(11)For small
			 businesses that want to establish an online presence, phishing schemes can
			 permanently undermine their ability to acquire the critical trust from
			 consumers that is necessary with e-commerce.
			(12)Deceptive domain
			 names, and the abuses for which they are used, threaten the integrity of domain
			 name system. Businesses, small and large, rely upon the integrity of the domain
			 name registration to ensure that their brands aren’t misrepresented. The World
			 Intellectual Property Organization reported in April 2007, that the number of
			 Internet domain name cybersquatting disputes increased 25 percent in
			 2006.
			(13)A 2006 Zogby
			 Interactive poll found that 78 percent of small business owners polled stated
			 that a less reliable Internet would damage their business.
			(14)The Organization
			 for Economic Co-operation and Development has stated businesses that
			 provide false contact information can undermine the online experience of a
			 consumer that decides to conduct a WHOIS search about the
			 business..
			(15)WHOIS databases
			 provide a crucial tool for businesses, the Federal Trade Commission, and other
			 law enforcement agencies to track down brand infringement, online fraud,
			 identity theft, and other online illegal activity, but are often hindered in
			 their pursuit because the person responsible is hiding behind the anonymity of
			 false registration information.
			3.Phishing;
			 related deceptive practices
			(a)Phishing;
			 deceptive solicitations of identifying information
				(1)In
			 generalIt is unlawful for any person to solicit identifying
			 information from a protected computer if—
					(A)the identifying
			 information is solicited by means of false or fraudulent pretenses or
			 misleading representations that the solicitation is being requested by, or made
			 on behalf of, a government office, nonprofit organization, business, or other
			 entity; and
					(B)such person has
			 actual knowledge, or knowledge fairly implied on the basis of objective
			 circumstances, that its representations would be likely to mislead a computer
			 user, acting reasonably under the circumstances, about a material fact
			 regarding the solicitation of the identifying information (consistent with the
			 criteria used in enforcement of section 5 of the Federal Trade Commission Act
			 (15 U.S.C. 45)).
					(2)Rule of
			 constructionFor purposes of paragraph (1)(A), a person that does
			 not have the authority, express or implied, to make statements on behalf of a
			 government office, nonprofit organization, business, or other entity purported
			 to be represented shall be considered to be in violation of such paragraph
			 (1)(A) for having false or fraudulent pretenses or making misleading
			 representations.
				(3)Cybersquatted
			 domain namesIt is unlawful for any person to use a domain name
			 that is in violation of section 43 of the Trademark Act of 1946 (15 U.S.C.
			 1125), to solicit identifying information from a protected computer in
			 violation of paragraph (1).
				(b)Deceptive or
			 misleading domain names
				(1)In
			 generalIt is unlawful for any person to use a domain name in an
			 electronic mail message, an instant message, or in connection with the display
			 of a webpage or an advertisement on a webpage, if—
					(A)such domain name
			 is or contains the identical name or brand name of, or is confusingly similar
			 to the name or brand name of a government office, nonprofit organization,
			 business, or other entity;
					(B)such person has
			 actual knowledge, or knowledge fairly implied on the basis of objective
			 circumstances, that the domain name would be likely to mislead a computer user,
			 acting reasonably under the circumstances, about a material fact regarding the
			 contents of such electronic mail message, instant message, webpage, or
			 advertisement (consistent with the criteria used in enforcement of section 5 of
			 the Federal Trade Commission Act (15 U.S.C. 45)).
					(2)Circumstances
			 factoring into knowledge determinationIn determining whether a
			 person meets the requirement established under paragraph (1)(B), the Commission
			 shall consider circumstances such as the—
					(A)trademark or
			 other intellectual property rights of a person, if any, in the domain
			 name;
					(B)extent to which
			 the domain name consists of the legal name of the person or a name that is
			 otherwise commonly used to identify that person;
					(C)person’s prior
			 use, if any, of the domain name in connection with the bona fide offering of
			 any goods or services;
					(D)person’s bona
			 fide noncommercial use of the domain name or fair use of a mark in a website
			 accessible under the domain name;
					(E)person’s intent
			 to divert consumers from the brand name or trademark owner’s online location to
			 a website accessible under the domain name that could harm the goodwill
			 represented by the brand name or the trademark, either for commercial gain or
			 with the intent to tarnish or disparage the trademark, by creating a likelihood
			 of confusion as to the source, sponsorship, affiliation, or endorsement of the
			 website;
					(F)person’s offer to
			 transfer, sell, or otherwise assign the domain name to the brand name or
			 trademark owner or any third party for financial gain without having used, or
			 having an intent to use, the domain name in the bona fide offering of any goods
			 or services, or the person’s prior conduct indicating a pattern of such
			 conduct;
					(G)person’s—
						(i)provision of
			 material and misleading false contact information when applying for the
			 registration of the domain name;
						(ii)intentional
			 failure to maintain accurate contact information; or
						(iii)prior conduct
			 indicating a pattern of such conduct; and
						(H)person’s
			 registration or acquisition of multiple domain names which the person knows are
			 identical or confusingly similar to brand names or trademarks of others that
			 are distinctive at the time of registration of such domain names, or damaging
			 to the brand name or dilutive of famous trademarks of others that are famous at
			 the time of registration of such domain names, without regard to the goods or
			 services of the parties.
					(c)WHOIS database
			 information accuracy
				(1)Domain name
			 registrants engaged in commercial activitiesIt is unlawful for
			 the registrant of a domain name used in any commercial activity to register
			 such domain name in any WHOIS database or with any other domain name
			 registration authority with false or misleading identifying information,
			 including the registrant's name, physical address, telephone number, facsimile
			 number, or electronic mail address.
				(2)Domain name
			 registrars, registries and other authoritiesIt is unlawful for a
			 domain name registrar, registry or other domain name authority, directly or
			 indirectly, via proxy or any other method, to replace or materially alter the
			 contents of, or to shield, mask, block, or otherwise restrict access to, any
			 domain name registrant's name, physical address, telephone number, facsimile
			 number, electronic mail address, or other identifying information in any WHOIS
			 database or any other database of a domain name registration authority if such
			 registrar, registry, or domain name authority has received written notice,
			 including via facsimile or electronic mail at such entity's facsimile number or
			 electronic mail address of record, that the use of such domain name is in
			 violation of any provision of this Act.
				4.Civil actions by
			 certain aggrieved parties
			(a)Action by
			 States
				(1)Civil
			 actionsIn any case in which the attorney general of a State, or
			 an official or agency of a State, has reason to believe that an interest of the
			 residents of that State has been or is threatened or adversely affected by any
			 person who violates this Act, the attorney general, official, or agency of the
			 State, as parens patriae, may bring a civil action on behalf of the residents
			 of the State in a district court of the United States of appropriate
			 jurisdiction to—
					(A)enjoin further
			 violation of this Act by that person;
					(B)enforce
			 compliance with this Act; or
					(C)obtain civil
			 penalties or damages on behalf of the residents of the State.
					(2)Notice
					(A)In
			 generalBefore filing an action under this section, the attorney
			 general of the State involved shall provide to the Federal Trade
			 Commission—
						(i)a
			 written notice of that action; and
						(ii)a
			 copy of the complaint for that action.
						(B)ExceptionSubparagraph
			 (A) shall not apply with respect to the filing of an action by an attorney
			 general of a State under this section, if the attorney general of a State
			 determines that it is not feasible to provide the notice described in
			 subparagraph (A) before the filing of the action.
					(C)Notification
			 when practicableIn an action described under subparagraph (B),
			 the attorney general of a State shall provide the written notice and the copy
			 of the complaint to the Federal Trade Commission as soon after the filing of
			 the complaint as practicable.
					(3)Federal trade
			 commission authorityUpon receiving notice under paragraph (2),
			 the Federal Trade Commission shall have the right to—
					(A)move to stay the
			 action, pending the final disposition of a pending Federal proceeding or action
			 as described in paragraph (4);
					(B)intervene in an
			 action brought under paragraph (1); and
					(C)file petitions
			 for appeal.
					(4)Pending
			 proceedingsIf the Federal Trade Commission has instituted a
			 proceeding or civil action for a violation of this Act, no attorney general of
			 a State may, during the pendency of such proceeding or civil action, bring an
			 action under this section against any defendant named in such civil action for
			 any violation that is alleged in that civil action.
				(5)Rule of
			 constructionFor purposes of bringing any civil action under
			 paragraph (1), nothing in this Act shall be construed to prevent an attorney
			 general of a State from exercising the powers conferred on the attorney general
			 by the laws of that State to—
					(A)conduct
			 investigations;
					(B)administer oaths
			 and affirmations; or
					(C)compel the
			 attendance of witnesses or the production of documentary and other
			 evidence.
					(6)Venue; service
			 of process
					(A)VenueAny
			 action brought under this section may be brought in the district court of the
			 United States that meets applicable requirements relating to venue under
			 section 1391 of title 28, United States Code.
					(B)Service of
			 processIn an action brought under this subsection process may be
			 served in any district in which the defendant—
						(i)is
			 an inhabitant; or
						(ii)may be
			 found.
						(b)Actions by
			 interactive computer serviceAn interactive computer service
			 adversely affected by a violation of this Act may bring a civil action in any
			 district court of the United States with jurisdiction over the person who
			 committed such violation to—
				(1)enjoin further
			 violation of this Act by that person;
				(2)enforce
			 compliance with this Act;
				(3)recover damages
			 for any monetary loss incurred by the interactive computer service as result of
			 such violation; or
				(4)obtain such
			 further and other relief as the court may deem appropriate, including punitive
			 damages if the court determines that the defendant committed the violation
			 willfully and knowingly.
				(c)Actions by
			 owners of trademarkAny
			 person who is the owner of a trademark that is used or otherwise involved in
			 the commission of a violation of this Act may bring a civil action in any
			 district court of the United States with jurisdiction over the person who
			 committed such violation to—
				(1)enjoin further
			 violation of this Act by that person;
				(2)enforce
			 compliance with this Act;
				(3)recover damages
			 for any monetary loss incurred by such owner as result of such violation;
			 or
				(4)obtain such
			 further and other relief as the court may deem appropriate, including punitive
			 damages if the court determines that the defendant committed the violation
			 willfully and knowingly.
				5.Federal trade
			 commission and other agency enforcement
			(a)Violation is
			 unfair or deceptive Act or practiceExcept as provided in
			 subsection (b), this Act shall be enforced by the Commission as if the
			 violation of this Act were an unfair or deceptive act or practice proscribed
			 under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C.
			 57a(a)(1)(B)).
			(b)Enforcement by
			 certain other agenciesCompliance with this Act shall be
			 enforced—
				(1)under section 8
			 of the Federal Deposit Insurance Act (12 U.S.C. 1818), in the case of—
					(A)national banks,
			 Federal branches, and Federal agencies of foreign banks, by the Office of the
			 Comptroller of the Currency;
					(B)member banks of
			 the Federal Reserve System (other than national banks), branches and agencies
			 of foreign banks (other than Federal branches, Federal agencies, and insured
			 State branches of foreign banks), commercial lending companies owned or
			 controlled by foreign banks, organizations operating under section 25 or 25A of
			 the Federal Reserve Act (12 U.S.C. 601 and 611), and bank holding companies, by
			 the Board;
					(C)banks insured by
			 the Federal Deposit Insurance Corporation (other than members of the Federal
			 Reserve System) and insured State branches of foreign banks, by the Board of
			 Directors of the Federal Deposit Insurance Corporation; and
					(D)savings
			 associations the deposits of which are insured by the Federal Deposit Insurance
			 Corporation, by the Director of the Office of Thrift Supervision;
					(2)under the Federal
			 Credit Union Act (12 U.S.C. 1751 et seq.) by the Board of the National Credit
			 Union Administration with respect to any federally insured credit union;
				(3)under the
			 Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) by the Securities and
			 Exchange Commission with respect to any broker or dealer;
				(4)under the
			 Investment Company Act of 1940 (15 U.S.C. 80a–1 et seq.) by the Securities and
			 Exchange Commission with respect to investment companies;
				(5)under the
			 Investment Advisers Act of 1940 (15 U.S.C. 80b–1 et seq.) by the Securities and
			 Exchange Commission with respect to investment advisers registered under that
			 Act;
				(6)under State
			 insurance law in the case of any person engaged in providing insurance, by the
			 applicable State insurance authority of the State in which the person is
			 domiciled, subject to section 104 of the Gramm-Bliley-Leach Act (15 U.S.C.
			 6701), except that in any State in which the State insurance authority elects
			 not to exercise this power, the enforcement authority pursuant to this Act
			 shall be exercised by the Commission in accordance with subsection (a);
				(7)under part A of
			 subtitle VII of title 49, United States Code, by the Secretary of
			 Transportation with respect to any air carrier or foreign air carrier subject
			 to that part;
				(8)under the Packers
			 and Stockyards Act, 1921 (7 U.S.C. 181 et seq.) (except as provided in section
			 406 of that Act (7 U.S.C. 226, 227)), by the Secretary of Agriculture with
			 respect to any activities subject to that Act;
				(9)under the Farm
			 Credit Act of 1971 (12 U.S.C. 2001 et seq.) by the Farm Credit Administration
			 with respect to any Federal land bank, Federal land bank association, Federal
			 intermediate credit bank, or production credit association; and
				(10)under the
			 Communications Act of 1934 (47 U.S.C. 151 et seq.) by the Federal
			 Communications Commission with respect to any person subject to the provisions
			 of that Act.
				(c)Exercise of
			 certain powersFor the purpose of the exercise by any agency
			 referred to in subsection (b) of its powers under any Act referred to in that
			 subsection, a violation of this Act is deemed to be a violation of a Federal
			 Trade Commission trade regulation rule. In addition to its powers under any
			 provision of law specifically referred to in subsection (b), each of the
			 agencies referred to in that subsection may exercise, for the purpose of
			 enforcing compliance with any requirement imposed under this Act, any other
			 authority conferred on it by law.
			(d)Actions by the
			 commissionThe Commission shall prevent any person from violating
			 this Act in the same manner, by the same means, and with the same jurisdiction,
			 powers, and duties as though all applicable terms and provisions of the Federal
			 Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a
			 part of this Act. Any entity that violates any provision of that subtitle is
			 subject to the penalties and entitled to the privileges and immunities provided
			 in the Federal Trade Commission Act in the same manner, by the same means, and
			 with the same jurisdiction, power, and duties as though all applicable terms
			 and provisions of the Federal Trade Commission Act were incorporated into and
			 made a part of that subtitle.
			(e)Availability of
			 cease and desist orders and injunctive relief without showing of
			 knowledgeNotwithstanding any other provision of this Act, in any
			 proceeding or action pursuant to subsection (a), (b), (c), or (d) of this
			 section to enforce compliance, through an order to cease and desist or an
			 injunction, with the provisions of section 3, neither the Commission nor the
			 Federal Communications Commission shall be required to allege or prove the
			 state of mind required by such section or subparagraph.
			(f)Enforcement by
			 States
				(1)Civil
			 actionIn any case in which the attorney general of a State, or
			 an official or agency of a State, has reason to believe that an interest of the
			 residents of that State has been or is threatened or adversely affected by any
			 person who violates the provisions of section 3, or who engages in a pattern or
			 practice that violates the provisions of section 3, the attorney general,
			 official, or agency of the State, as parens patriae, may bring a civil action
			 on behalf of the residents of the State in a district court of the United
			 States of appropriate jurisdiction—
					(A)to enjoin further
			 violation of section 3 of this Act by the defendant; or
					(B)to obtain damages
			 on behalf of residents of the State, in an amount equal to the greater
			 of—
						(i)the
			 actual monetary loss suffered by such residents; or
						(ii)the amount
			 determined under paragraph (3).
						(2)Availability of
			 injunctive relief without showing of knowledgeNotwithstanding
			 any other provision of this Act, in a civil action under paragraph (1)(A), the
			 attorney general, official, or agency of the State shall not be required to
			 allege or prove the state of mind required by section 3.
				(3)Statutory
			 damages
					(A)In
			 generalFor purposes of paragraph (1)(B)(ii), the amount
			 determined under this paragraph is the amount calculated by multiplying the
			 number of violations by up to $250.
					(B)LimitationFor
			 any violation of section 3, the amount determined under subparagraph (A) may
			 not exceed $2,000,000.
					(C)Aggravated
			 damagesThe court may increase a damage award to an amount equal
			 to not more than 3 times the amount otherwise available under this paragraph
			 if—
						(i)the
			 court determines that the defendant committed the violation willfully and
			 knowingly; or
						(ii)the defendant's
			 unlawful activity included a violation of section 3(a)(3).
						(D)Reduction of
			 damagesIn assessing damages under subparagraph (A), the court
			 may consider whether—
						(i)the
			 defendant has established and implemented, with due care, commercially
			 reasonable practices and procedures designed to effectively prevent such
			 violations; or
						(ii)the violation
			 occurred despite commercially reasonable efforts to maintain compliance the
			 practices and procedures to which reference is made in clause (i).
						(4)Attorney
			 feesIn the case of any successful action under paragraph (1),
			 the court, in its discretion, may award the costs of the action and reasonable
			 attorney fees to the State.
				(5)Rights of
			 Federal regulatorsThe State shall serve prior written notice of
			 any action under paragraph (1) upon the Federal Trade Commission or the
			 appropriate Federal regulator determined under subsection (b) and provide the
			 Commission or appropriate Federal regulator with a copy of its complaint,
			 except in any case in which such prior notice is not feasible, in which case
			 the State shall serve such notice immediately upon instituting such action. The
			 Federal Trade Commission or appropriate Federal regulator shall have the
			 right—
					(A)to intervene in
			 the action;
					(B)upon so
			 intervening, to be heard on all matters arising therein;
					(C)to remove the
			 action to the appropriate United States district court; and
					(D)to file petitions
			 for appeal.
					(6)ConstructionFor
			 purposes of bringing any civil action under paragraph (1), nothing in this Act
			 shall be construed to prevent an attorney general of a State from exercising
			 the powers conferred on the attorney general by the laws of that State
			 to—
					(A)conduct
			 investigations;
					(B)administer oaths
			 or affirmations; or
					(C)compel the
			 attendance of witnesses or the production of documentary and other
			 evidence.
					(7)Venue; service
			 of process
					(A)VenueAny
			 action brought under paragraph (1) may be brought in the district court of the
			 United States that meets applicable requirements relating to venue under
			 section 1391 of title 28, United States Code.
					(B)Service of
			 processIn an action brought under paragraph (1), process may be
			 served in any district in which the defendant—
						(i)is
			 an inhabitant; or
						(ii)maintains a
			 physical place of business.
						(8)Limitation on
			 State action while Federal action is pendingIf the Commission,
			 or other appropriate Federal agency under subsection (b), has instituted a
			 civil action or an administrative action for violation of this Act, no State
			 attorney general, or official or agency of a State, may bring an action under
			 this subsection during the pendency of that action against any defendant named
			 in the complaint of the Commission or the other agency for any violation of
			 this Act alleged in the complaint.
				(9)Requisite
			 scienter for certain civil actionsExcept as provided in this
			 section, in a civil action brought by a State attorney general, or an official
			 or agency of a State, to recover monetary damages for a violation of this Act,
			 the court shall not grant the relief sought unless the attorney general,
			 official, or agency establishes that the defendant acted with actual knowledge,
			 or knowledge fairly implied on the basis of objective circumstances, of the act
			 or omission that constitutes the violation.
				6.Penalties for
			 fraud and related activity in connection with manipulation of e-mail and
			 website information
			(a)In
			 generalChapter 47 of title
			 18, United States Code, is amended by inserting after section 1030 the
			 following:
				
					1030A.Fraud and
				related activity in connection with manipulation of e-mail and website
				information
						(a)WebsiteWhoever
				knowingly, and with the intent to defraud, displays, or procures the display to
				the general public of a webpage or domain name that falsely or deceptively
				represents itself as another’s business and uses that website or domain name to
				induce, request, ask, or solicit any person to transmit, submit, or provide any
				means of identification to another shall be fined under this title, imprisoned
				not more than 5 years, or both.
						(b)MessengerWhoever
				knowingly, and with the intent to defraud, initiates or sends an electronic
				mail message or instant message that falsely or deceptively represents itself
				as another’s business and uses that message to induce, request, ask, or solicit
				the recipient, directly or indirectly, to provide, submit, or relate any means
				of identification to another shall be fined under this title, imprisoned not
				more than 5 years, or both.
						(c)AttemptWhoever
				attempts to commit an offense under subsection (a) or (b) shall be subject to
				the same penalties as those prescribed in the offense under such
				subsection.
						(d)ExemptionThis
				section does not prohibit any lawfully authorized investigative, protective, or
				intelligence activity of a law enforcement agency of the United States, a
				State, or a political subdivision of a State, or of an intelligence agency of
				the United
				States.
						.
			(b)Conforming
			 amendment to chapter analysisThe chapter analysis for chapter 47
			 of title 18, United States Code, is amended by inserting after the item for
			 section 1030 the following new item:
				
					
						1030A. Fraud and related activity in
				connection with manipulation of email and website
				information.
					
					.
			7.Effect on other
			 laws
			(a)Federal
			 law
				(1)Rule of
			 construction relating to Federal criminal lawNothing in this Act
			 shall be construed to impair the enforcement of any section of title 18, United
			 States Code, or any other Federal criminal statute.
				(2)rule of
			 construction relating to FTC ActNothing in this Act shall be
			 construed to affect in any way the Commission's authority to bring enforcement
			 actions under the Federal Trade Commission Act for materially false or
			 deceptive representations or unfair practices on the Internet.
				(b)State
			 law
				(1)In
			 generalExcept as set forth under paragraph (2), with respect to
			 State criminal statutes, the provisions of this Act shall supersede any
			 statute, regulation, or rule of a State or political subdivision of a State
			 that prohibits the solicitation of identifying information by means of
			 materially false or deceptive representations or the use of deceptive or
			 misleading domain names in the manner prohibited in this Act.
				(2)State criminal
			 phishing statutes
					(A)Preempted if
			 inconsistentThis Act shall not be construed as superseding,
			 altering, or affecting any criminal statute in effect in any State with regard
			 to acts of phishing, except to the extent that such State statute is
			 inconsistent with the provisions this Act, and then only to the extent of the
			 inconsistency.
					(B)Greater
			 protection under State lawFor purposes of this section, a State
			 criminal statute is not inconsistent with the provisions of this Act, if the
			 State criminal statute affords greater protection to State residents than the
			 protection provided under this Act.
					8.SeparabilityIf any provision of this Act or the
			 application thereof to any person or circumstance is held invalid, the
			 remainder of this Act and the application of such provision to other persons or
			 circumstances shall not be affected.
		9.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)CommissionThe
			 term Commission means the Federal Trade Commission.
			(2)Domain
			 nameThe term domain name means any alphanumeric
			 designation which is registered with or assigned by any domain name registrar,
			 domain name registry, or other domain name registration authority as part of an
			 electronic address on the Internet.
			(3)Electronic mail
			 addressThe term
			 electronic mail address means a destination, commonly expressed as
			 a string of characters, consisting of a unique user name or mailbox (commonly
			 referred to as the local part) and a reference to an Internet
			 domain (commonly referred to as the domain part), whether or not
			 displayed, to which an electronic mail message can be sent or delivered.
			(4)Electronic mail
			 messageThe term electronic mail message means a
			 message sent to a unique electronic mail address.
			(5)Identifying
			 informationThe term identifying information means
			 any information that can be used in combination with a person’s name and
			 address to access an individual’s financial accounts or to purchase goods and
			 services, including an individual’s Social Security number, driver’s license
			 number, or other State government identification number, financial account
			 number, credit or debit card number, personal identification number, unique
			 biometric data, automated or electronic signature, or financial account
			 password.
			(6)InitiateThe
			 term initiate has the meaning given that term in section 3 of the
			 CAN–SPAM Act of 2003 (15 U.S.C. 7702).
			(7)Instant
			 messageThe term instant message means any
			 communication between 1 person and another person made in real-time using the
			 Internet.
			(8)Interactive
			 computer serviceThe term interactive computer
			 service has the meaning given that term in section 230(f) of the
			 Communications Act of 1934 (47 U.S.C. 230(f)).
			(9)InternetThe
			 term Internet has the meaning given that term in the Internet Tax
			 Freedom Act (47 U.S.C. 151 note).
			(10)Internet
			 access serviceThe term Internet access service has
			 the meaning given that term in section 231(e)(4) of the Communications Act of
			 1934 (47 U.S.C. 231(e)(4)).
			(11)Internet
			 information location toolThe term Internet information
			 location tool has the meaning given that term in section 231 of the
			 Communications Act of 1934 (47 U.S.C. 231).
			(12)RecipientThe
			 term recipient has the meaning given that term in section 3 of the
			 CAN–SPAM Act of 2003 (15 U.S.C. 7702).
			(13)RegistrantThe
			 term registrant means the person that controls the usernames or
			 passwords, billing options, and administrative features of a domain
			 name.
			(14)WebpageThe
			 term webpage means a location, with respect to the World Wide Web,
			 that has a—
				(A)single Uniform
			 Resource Locator; or
				(B)single location
			 with respect to the Internet, as such location may be prescribed by the Federal
			 Trade Commission.
				(15)WebsiteThe
			 term website means a collection of webpages that are presented and
			 made available by means of the World Wide Web as a single website or webpage
			 with a—
				(A)common domain
			 name; or
				(B)common ownership,
			 management, or registration.
				(16)WHOIS
			 databaseThe term WHOIS database means any
			 Internet service used to query—
				(A)contact
			 information about the registrant of a domain name; or
				(B)ownership
			 information about a registered domain name or IP address.
				10.Effective
			 dateThis Act, and any
			 amendments made by this Act, shall take effect on the date that is 90 days
			 after the date of enactment of this Act.
		
